DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/21. It is noted that group II, Figures 5-8 were the elected embodiment, claims 5, 13, 16 and 20 are not directed to Figures 5-8 and are therefore withdrawn from further considerations at this time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what seam structure is required to read on the limitation “the seam between edges of the first material element and the second material element being structured to exhibit a finished structure in both the first configuration and the second configuration”. The specification fails to mention what a finished seam structure would require structurally to exhibit a finished structure. Therefore, it is unclear what seam structure is required to read on claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock (US 2004/0132367).
In regard to claim 9, Rock teaches an article of apparel (Figure 4a, 4B), comprising: a first material element (sleeve: 44) having a first substrate (Figure 3D) with a first surface and a second surface opposite the first surface, wherein the first material element has a first plurality of projections extending from the first surface (see pile extending from Figure 3D); and a second material element (back: 42 or front 40: Figures 3A or 3B/3C) having a second substrate with a third surface and a fourth surface opposite the third surface (Figure 3A/3B), wherein the third surface has a second plurality of projections extending from the third surface (see pile extending from Figure 3A or 3B), wherein the second material element is positioned adjacent the first material element and joined to the first material element to define a seam between edges of the first material element and the second material element (stitched seam connecting sleeve panel 44 to front and/or back panels 40, 42: paragraph 0045), the article of apparel being reversibly convertible between a first configuration and a second configuration, the first surface facing outward from the article of apparel in the first configuration (Figures 4A, 4B), and the second surface facing outward from the article of apparel in the second configuration (any garment including the garment of Rock in Figures 4A and 4B is capable of being worn in a reversed configuration as desired).  

 	In regard to claim 11, Rock teaches wherein the third surface faces outward from the article of apparel in the first configuration and the fourth surface faces outward from the article of apparel in the second configuration (first configuration: Figures 4A, 4B and second configuration is reversed).  

 	In regard to claim 12, Rock teaches wherein the first material element comprises an arm region of the article of apparel and the second material element comprises a torso region of the article of apparel (first region is sleeves 44 and Figure 3D and the second region is front/back region 42/40: Figures 3A/3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2004/0132367) in view of Ayers et al. (US 2011/0088137).
In regard to claim 1, Rock teaches an article of apparel (thermal layer: 12), comprising: a first material element having a substrate with a first surface and an opposite second surface (see Figures 3A or 3B), the first material element having a plurality of elongated projections extending from the first surface (see pile of 30 or 34 being the projections); and a second material element (sleeve section: Figure 3D) positioned adjacent the first material element and joined to the first material element to define a seam between edges of the first material element and the second material element (see Figures 4A and 4B with seams/stitching connecting portions 40, 42, 44: paragraphs 0034-0035), the article of apparel being reversibly convertible between a first configuration and a second configuration (any garment is capable of being reversed as desired including that garment with projections of Figures 4A and 4B), the first surface facing outward from the article of apparel in the first configuration (as seen in Figures 4A and 4B), and the second surface facing outward from the article of apparel in the second configuration (any garment including the garment of Rock in Figures 4A and 4B is capable of being worn in a reversed configuration as desired).
However, Rock fails to teach a reversible garment wherein the seam between edges of a first material element and a second material element are structured to exhibit a finished structure in both the first configuration and the second configuration.  

It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the thermal garment of Rock in a reversible garment having finished seams in both outer surface configurations as taught by Ayers et al., since the thermal garment of Rock provided in a reversible garment with reversible seams would provide a thermal garment that can be worn in the normal and reversed configuration as desired and as needed by the user for thermal or non-thermal purposes.

 	In regard to claim 2, the combined references teach wherein the second material element is a textile (Rock teaches second material 44/Figure 3D as a textile: 0033).  

 	In regard to claim 4, the combined references teach wherein individual projections of the plurality of elongated projections include a terminal end and a plurality of connecting fibers extending between the terminal end and the substrate (first fabric being back layer 42/Figure 3C, 3B, which teaches elongated projections comprising terminal ends with fibers extending there between). 
 
 	In regard to claim 7, the combined references teach wherein, in the first configuration, spaces are provided between adjacent individual projections (see Figures 3C, and 3B, which has species provided between projections in figure configuration).  

 	In regard to claim 8, the combined references teach wherein, in the first configuration, spaces are provided between adjacent individual projections and in the second configuration, adjacent individual projections abut or contact one another (see Figures 3C, and 3B, which has 

In regard to claim 10, Rock teaches a garment thermal layer as detailed above in claim 9. However, Rock fails to teach the seam between the first and second material element being structured to exhibit a finished structure in both the first configuration and the second configuration.
Ayers et al. teaches a reversible thermal garment having a seam between two fabric material elements that is structured to exhibit a finished structure in both the first configuration and the second configuration (paragraph 0009).  
It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the thermal garment of Rock in a reversible garment having finished seams in both outer surface configurations as taught by Ayers et al., since the thermal garment of Rock provided in a reversible garment with reversible seams would provide a thermal garment that can be worn in the normal and reversed configuration as desired and as needed by the user for thermal or non-thermal purposes.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2004/0132367) and Ayers (US 2011/0088137) as applied to claims 1-2 and 4 above, and further in view of Shirasaki et al. (US 2002/0104335).
Rock and Ayers fail to teach the first material being a spacer knit material and the terminal ends of the projections constituting individual textile sheets with connecting fibers.
 	In regard to claim 3, Shirasaki et al. teaches a material element with projections being a spacer knit material formed through a double needle bar knitting process (paragraph 0002). It is noted that the knit material formed through double needle bar raschel knitting process is a 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the spacer fabric of Rock in a spacer knit construction as taught by Shirasaki et al., since the spacer fabric of Rock provided in a spacer knit would provide a spacer fabric that is knit together forming the spacer layer creating a compressible, air permeable and resilient material for a garment (Shirasaki et al.: paragraph 0002).

 	In regard to claim 6, Shirasaki et al. teaches a fabric with terminal ends of the individual projections constituting individual textile sheets, wherein the plurality of connecting fibers extend from each individual textile sheet to the substrate (see figures 3A-3C).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the spacer fabric of Rock in the spacer knit having a top terminal sheet construction as taught by Shirasaki et al., since the spacer fabric of Rock provided in a spacer knit with top terminal sheet would provide a spacer fabric that is knit together forming the spacer layer creating a compressible, air permeable and resilient material for a garment (Shirasaki et al.: paragraph 0002).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2004/0132367) in view of Shirasaki et al. (US 2002/0104335).
 	Rock teaches a garment material as described above in claims 9 and 12. Further, Rock teaches each projection of the second plurality of projections includes a second terminal end and a second plurality of connecting fibers extending between the second terminal end and the third surface (second material element is back panel 42 and Figure 3B and 3C, with projections being terminal ends and connecting fibers extending there between).  
 	

However, Rock fails to teach the first plurality of projections includes a first terminal end and a first plurality of connecting fibers extending between the first terminal end and the first substrate.
 	In regard to claim 14, Shirasaski et al. teaches a spacer knit material wherein each projection of the first plurality of projections includes a first terminal end and a first plurality of connecting fibers extending between the first terminal end and the first substrate (Figures 3A-3C, T: top layer being the terminal ends with interconnected fibers).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the projection material of Rock with the terminal end construction as taught by Shirasaki et al., since the spacer fabric of Rock provided in a spacer knit would provide a spacer fabric that is knit together forming the spacer layer with terminal ends portions creating a compressible, air permeable and resilient material for a garment (Shirasaki et al.: paragraph 0002).

 	In regard to claim 15, the combined references teach wherein each projection of the first plurality of projections have a first height defined by a first distance from the first terminal end and the first substrate and each projection of the second plurality of projections have a second height defined by a second distance from the second terminal end and the third surface, wherein the first height is less than the second height (Rock teaches the first substrate Figure 4A, 4B, identifier 44/Figure 3D having shorter projections than the second substrate Figure 4A, 4B, identifier 42/Figure 3B having longer projections: paragraph 0045 and Shirasaki et al. teaches the terminal ends of the projections in the first portion as detailed above in claim 14).  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1, 2, 7, 9, 10, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,413,006 in view of Ayers et al. (US 2011/00888137). The patent to US 10,413,006 teaches an apparel article with a first and second material element being connected by a seam (claim 9). Further, US 10,413,006 teaches projections extending from the first textile material that are positioned differently in the convex and concave configuration (see claims 1-19). However, US 10,413,006 fails to teach the second material also having projections and the apparel being reversible with a finished seam on both the first and second material surfaces. Ayers et al. teaches a reversible garment with a finished seam on both the first and second material surfaces (paragraph 0007 and 0009). Further, Ayers et al. teaches the material making up the garment being the same in the first and second material surfaces (see paragraph 0007).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the apparel projection material of US 10,413,006 in a reversible shirt garment as taught by Ayers et al. (US 2011/0088137), since the apparel projection material of 10,413,006 provided in a reversible shirt with finished seam and multiple projection panels would provide an entire garment that has a reversible projection properties to allow for heating or cooling of the wearer as desired.

Claims 1-7, 9-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,251,436 in view of Ayers et al. (US 2011/0088137). 
The patent to US 10,251,436 teaches an apparel article with a spacer knit fabric having a first material element having projections extending therefrom that have different configurations in the convex and concave configurations (see claims 1-12). The spacer fabric has projections 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the apparel projection material of US 10,251,436 in a reversible shirt garment as taught by Ayers et al. (US 2011/0088137), since the apparel projection material of 10,251,436 provided in a reversible shirt with finished seams and multiple projection panels would provide an entire garment that has reversible projection properties to allow for heating or cooling of the wearer as desired.

Claims 1, 2, 7 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,336,117 in view of Ayers et al. (US 2001/0088137). The patent to US 8,336,117 teaches an apparel article having a first material element having projections extending therefrom that have different configurations in the convex and concave configurations (see claims 1-4). However, US 8,336,117 fails to teach a second material connected via a seam to the first material, the second material also having projections, and the apparel being reversible with a finished seam in both the first and second configurations. Ayers et al. teaches a reversible garment with a finished seam in both the first and second material configurations (paragraph 0007 and 0009). Further, Ayers et al. teaches the material of the first and second panels connected via the seam and creating the garment being the same (see paragraph 0007).
.

Allowable Subject Matter
Claim 19 is allowed over prior art, but rejected under 35 USC 112 2nd paragraph rejection as detailed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Rock et al. (US 2011/0177294) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732